IN THE
                        TENTH COURT OF APPEALS

                               No. 10-21-00071-CR

                       IN RE BENJAMIN MORRISON



                              Original Proceeding

                          From the 19th District Court
                           McLennan County, Texas
                          Trial Court No. 2010-997-C1


                         MEMORANDUM OPINION

       Relator Benjamin Morrison’s petition for writ of mandamus, filed on March 25,

2021, is denied.



                                             MATT JOHNSON
                                             Justice

Before Chief Justice Gray,
       Justice Neill, and
       Justice Johnson
Petition denied
Opinion delivered and filed March 31, 2021
Do not publish
[OT06]